Citation Nr: 0217653	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to outpatient dental treatment by the 
Department of Veterans Affairs for chronic periodontitis 
secondary to trauma.

2. Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.R.




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 15 through 24, 
1988; and from October 1989 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The appellant presented testimony in support 
of the claim before the undersigned Board member at an RO 
hearing in July 2002.

As an preliminary consideration, the record indicates that 
this matter has been developed and certified as a claim of 
entitlement to service connection for a dental disability, 
(i.e., chronic periodontitis secondary to trauma).  However, 
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. 
§ 19.35.    
A liberal reading of the  appellant's submissions and his 
hearing testimony indicate, however, that the appellant is 
seeking both entitlement to VA outpatient dental treatment, 
and service connection for the disorder in question.  EF v. 
Derwinski, 1 Vet.App. 324, 326 (1991); see Suttmann v. 
Brown, 5 Vet.App. 127, 132 (1993).

In this decision, the Board is granting the appellant 
entitlement to VA dental purposes.  In view of the 
disposition favorable to the appellant, and because the 
record further indicates that the appellant has been fully 
apprised of the applicable law and regulations pertaining to 
the establishment of service connection for the disorder in 
question, the appeal is ready for review.  



FINDINGS OF FACT

1. While serving on active military duty in April 1991, the 
appellant sustained trauma to teeth numbers 8 and 9.

2. Competent medical opinion indicates that the appellant has 
chronic periodontitis, without impairment of function, 
secondary to the in-service trauma to teeth numbers 8 and 
9.


CONCLUSIONS OF LAW

1. Because in-service dental trauma has resulted in chronic 
periodontitis, the criteria for entitlement to VA 
outpatient dental treatment have been met. 38 U.S.C.A. §§ 
1110, 1712, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2002).

2. The criteria for the establishment of service connection 
for a dental disability for purposes other than 
entitlement to VA outpatient dental treatment have not 
been met. 38 U.S.C.A. §§ 1110, 1712, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629].  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Shortly after submission of his claim, the appellant was 
requested by letter to provide any evidence that he would 
have bearing upon the facts and circumstances of the 
incurrence of his claimed disability.  Subsequent to his 
response, he was further apprised by letter dated in 
December 2000 that VA was undertaking to obtain treatment 
records generated by his treating physician.   

The appellant was provided with a copy of the original 
rating decision dated in September 2001, setting forth the 
general requirements of then-applicable law pertaining to 
the establishment of claims of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in January 2002  as well as in Supplemental 
Statements of the Case dated in  2000.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained the appellant's 
original service medical records, as well as accounts of 
non-VA dental treatment from the appellant's treating 
physicians in August 2000.   

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A(d).  As noted 
below, the appellant has been afforded a VA dental disorders 
examination with specific scrutiny upon whether he currently 
has a disability within the meaning of applicable law.  

Given the development undertaken by the both the RO and the 
Board; the fact that the appellant has pointed to no other 
evidence which has not been obtained; and the disposition of 
this matter favorable to the appellant, the Board finds that 
the record is ready for appellate review.
  
The Merits of the Appeal

The appellant's service medical records indicate that in 
April 1991, he sustained trauma to teeth numbers 8 and 9 
when he was struck in the face with a power drill bit.  
During an August 2001 VA dental examination, it was noted 
that the appellant had developed chronic periodontitis in 
teeth numbers 8 and 9, and that the disorder was "secondary 
to trauma."  

The examination detected no functional dental loss, but both 
during the examination and at his July 2002 hearing, the 
appellant related that he experienced pain in the area of 
the teeth, and that he avoided chewing hard foods and had 
difficulty eating hot and cold foods.  The VA examination, 
as well as other medical evidence of record, indicates that 
the appellant has moderate horizontal bone loss in the area 
of teeth numbers 7, 8, 9 and 10.

There is no question that the appellant sustained dental 
trauma in service.  Such a finding is significant because VA 
dental care may be authorized for any indicated treatment 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability. 38 C.F.R. 
§ 17.161(c) (1998).  See VAOPGCPREC 5-97; (Holding that for 
the purposes of determining eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided 
during the veteran's military service, including tooth 
extraction). 

Further, under VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to 
determine whether the condition is due to combat or other 
in-service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 U.S.C.A. 
§ 1712 (West 1991 & Supp. 2001); 38 C.F.R. § 3.381 (2002).

As to entitlement to VA dental treatment, the appeal will 
therefore be granted.  The Board observes in this regard 
that the significance of a finding that a noncompensable 
service-connected dental condition is due to dental trauma, 
as opposed to other causes, is that VA provides any 
reasonably necessary dental 



treatment, without time limitations, for conditions which 
are attributable to the service trauma, whereas other 
service-connected noncompensable dental conditions are 
typically subject to limitations of one-time treatment and 
timely application after service.  See U.S.C.A. § 1712 (West 
1991); 38 C.F.R. § 17.161 (2002).

Given the facts of record, and under the law and regulations 
alluded to above, the appellant meets the criteria for  
entitlement to VA outpatient dental treatment because he has 
a noncompensable service-connected dental condition which is 
the result of service trauma ("Class II(a)" eligibility).  
38 C.F.R. § 17.161(c) (2002).   

However, as to establishment of service connection of a 
dental disability other than for the purposes of dental 
treatment, the evidence does not support a granting of the 
appeal.  Both the private medical records, as well as the 
August 2001 VA medical examination do not reflect that the 
appellant's in-service dental trauma resulted in any of the 
disorders listed at 38 C.F.R. § 4.150.  In the absence of 
proof of such a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. 
§ 4.1; see Davis v. Prinicipi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in disability" 
in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, 
or other physical or mental defect.").  


ORDER

Entitlement to VA outpatient dental treatment is granted.

Entitlement to service connection for a dental disorder, for 
purposes other than outpatient dental treatment, is denied.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

